Order entered July 26, 2019




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-18-00890-CR

                          CURTIS DEWIGHT NELSON, Appellant

                                               V.

                              THE STATE OF TEXAS, Appellee

                       On Appeal from the 59th Judicial District Court
                                  Grayson County, Texas
                              Trial Court Cause No. 068322

                                           ORDER
       We REINSTATE this appeal.

       We abated for a hearing to determine why appellant’s brief, initially due on December

26, 2018, had not been filed. On July 22, 2019, the trial court held a hearing and found (1)

appellant wants to prosecute this appeal and has not abandoned the appeal, (2) the trial court had

attempted to reach Mr. Jarvis on “numerous occasions” but counsel had not responded to the

court’s attempts to contact him, (3) appointed counsel Don Jarvis, Jr. was out of the country and

did not attend the hearing, (4) the State recommended Mr. Jarvis be removed and new counsel

appointed, (5) Mr. Jarvis was removed, and (6) new counsel was appointed. The trial court then

appointed Jeremy Oney.
       We DIRECT the Clerk of the Court to remove Don Jarvis, Jr. and list Jeremy Oney as

appointed counsel of record for appellant.

       We ORDER appellant’s brief due on or before September 20, 2019.

       We DIRECT the Clerk to send copies of this order to the Honorable Larry Phillips,

Presiding Judge, 59th Judicial District Court; to Don Jarvis, Jr.; to Jeremy Oney; and to the

Grayson County District Attorney’s Office.




                                                  /s/    ROBERT D. BURNS, III
                                                         CHIEF JUSTICE